        Case 4:21-cv-01418-KAW Document 5 Filed 02/26/21 Page 1 of 3



 1   Susan D. Fahringer, Bar No. 21567
     SFahringer@perkinscoie.com
 2   Nicola C. Menaldo, WA Bar No. 44459
     (pro hac vice application forthcoming)
 3   NMenaldo@perkinscoie.com
     PERKINS COIE LLP
 4   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 5   Telephone: 206.359.8000
     Facsimile: 206.359.9000
 6
     Gabriella Gallego, Bar No. 324226
 7   GGallego@perkinscoie.com
     PERKINS COIE LLP
 8   3150 Porter Drive
     Palo Alto, CA 94304-1212
 9   Telephone: 650.838.4300
     Facsimile: 650.838.4350
10

11   Attorneys for Defendant
     Thomson Reuters Corporation
12

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA
15                                         OAKLAND DIVISION
16

17   CAT BROOKS and RASHEED                           Case No. 4:21-cv-1418
     SHABAZZ, individually and on behalf of
18   all others similarly situated,                   PROOF OF SERVICE
19                           Plaintiffs,              [Removed from the Superior Court of the State
                                                      of California for the County of Alameda, Case
20           v.                                       No. RG20082878]
21   THOMSON REUTERS CORPORATION,                     Complaint Filed: December 3, 2020
22                           Defendant.
23

24
             I, Nikki DyFoon, declare:
25
             I am a citizen of the United States and employed in Santa Clara County, California. I am
26
     over the age of eighteen years and not a party to the within-entitled action. My business address
27

28
     Case No. 4:21-cv-1418                                                                Proof of Service
        Case 4:21-cv-01418-KAW Document 5 Filed 02/26/21 Page 2 of 3



 1   is 3150 Porter Drive, Palo Alto, California 94304-1212. February 26, 2021, I served a copy of

 2   the within document(s):

 3                   Defendant Thomson Reuters Corporation’s Notice of Filing
                     Removal and Removal to Federal Court
 4
                     Notice of Appearance - Susan Fahringer
 5
                     Defendant Thomson Reuters Corporation’s Corporate
 6                   Disclosure Statement and Certification of Interested Entities or
                     Persons Under Fed. R. Civ. P. 7.1 And Civ. L.R. 3-15
 7
                     Civil Cover Sheet
 8
                     Proof of Service
 9

10
                   by transmitting via facsimile the document(s) listed above to the fax number(s) set
                     forth below on this date before 5:00 p.m.
11

12                 by placing the document(s) listed above in a sealed envelope with postage thereon
                     fully prepaid, the United States mail at Palo Alto, California addressed as set forth
13                   below.

14
                   by placing the document(s) listed above in a sealed Federal Express envelope and
                     affixing a pre-paid air bill, and causing the envelope to be delivered to a Federal
15                   Express agent for delivery.
16

17
                   by personally delivering the document(s) listed above to the person(s) at the
                     address(es) set forth below.

18                 by transmitting via my electronic service address (ndyfoon@perkinscoie.com) the
                     document(s) listed above to the person(s) at the e-mail address(es) set forth below.
19
          Eric H. Gibbs                                     Jennifer D. Bennett
20        Andrew M. Mura                                    Neil K. Sawhney
          Amanda M. Karl                                    GUPTA WESSLER PLLC
21
          Jeffrey B. Kosbie                                 100 Pine Street, Suite 1250
22        Gibbs Law Group                                   San Francisco, CA 94111
          505 14th Street, Suite 1110                       (415) 573-0336
23        Oakland, CA 94612                                 jennifer@guptawessler.com
          Telephone: (510) 350-9700                         neil@guptawessler.com
24        Fax: (510) 350-9701
          ehg@classlawgroup.com                             Attorneys for Plaintiffs
25
          amm@classlawgroup.com
26        amk@classlawgroup.com
          jbk@classlawgroup.com
27
          Attorneys for Plaintiffs
28
     Case No. 4:21-cv-1418                            -2-                                   Proof of Service
        Case 4:21-cv-01418-KAW Document 5 Filed 02/26/21 Page 3 of 3



 1
          Benjamin Elga (pro hac vice forthcoming)          Albert Fox Cahn (pro hac vice forthcoming)
 2        Alice Buttrick (pro hac vice forthcoming)         SURVEILLANCE TECHNOLOGY
          JUSTICE CATALYST LAW INC.                         OVERSIGHT PROJECT
 3        81 Prospect St., 7th Floor                        40 Rector Street, 9th Floor
          Brooklyn, NY 11201                                New York, NY 10006
 4        (518) 732-6703                                    albert@stopspying.org
 5        belga@justicecatalyst.org
          abuttnck@justicecatalyst.org                      Attorneys for Plaintiffs
 6
          Attorneys for Plaintiffs
 7
             I declare under penalty of perjury under the laws of the State of California that the above
 8
     is true and correct.
 9
             Executed on February 26, 2021, at Palo Alto, California.
10

11

12                                                                      Nikki DyFoon

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:21-cv-1418                            -3-                                  Proof of Service
